Stephens, “J.
1. This being a suit between two parties who were officers of a bank, by which the plaintiff seeks to recover the amount of an alleged indebtedness arising out of a contract by the terms of which it was agreed that the plaintiff would pay for the benefit of the defendant certain sums of money to the bank for the purpose of reducing certain indebtedness due by the defendant to the bank and having the payments credited thereon, which sums of money the defendant did by written obligation promise to reimburse to the plaintiff, and the evidence authorizing the inference tliat the plaintiff performed his obligations under the contract by paying the sums of money to the bank for the defendant’s benefit, and that the defendant'was therefore indebted to the plaintiff in the amount sued for, the verdict finding for the plaintiff was supported by the evidence.
2. Where it appeared from the evidence that the plaintiff, instead of making an actual cash payment to the bank for the defendant’s benefit, did, with the consent of the bank, give to the bank the plaintiff’s note in an amount equivalent to such indebtedness, which note was after-wards paid to the bank, the court did not err in admitting this note in evidence.
3. The books of the bank showing the plaintiff’s account with the bank were properly admitted in evidence for the purpose of corroboration, and the court did not err in admitting the books over the objection that the cashier who kept the same was absent and was not introduced to prove the books, although he was accessible. See in this connection: Reviere v. Powell, 61 Ga. 31 (34 Am. R. 94); Jewell-Loudermilk Co. v. Palmour Hardware Co., 29 Ga. App. 772 (116 S. E. 557).
4. There is no merit in the contention of the defendant that, it appearing undisputed that the alleged note sued on had never been executed, the plaintiff had not proved his ease as laid, sinee it appears from the record that the suit was to recover upon an alleged promissory note and also to foreclose a mortgage upon real estate, given for the same alleged indebtedness, and since it further appears from the record that “ it is admitted that no note was executed by the defendant to the plaintiff, and that the plaintiff is seeking to foreclose his mortgage for $2,000, and the issue is whether the amount due is $2,000 or $1,000,” and it further appearing that all the evidence.in the case was adduced after said admission, and it not appearing anywhere from the record that the defendant objected to the evidence offered to prove the alleged indebtedness.

Judgment affirmed.

Jenkins, P. J., and Bell, ./., eoneur.